—Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered October 23, 1992, convicting him of robbery in the first degree (five counts) and robbery in the second degree (five counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was sentenced as a persistent violent felony offender based on his prior convictions for assault in the second degree in 1981 and attempted robbery in the first degree in 1984. On appeal, the defendant contends that he was entitled to a persistent violent felony offender hearing based on his claim that assault in the second degree is not a violent felony. He otherwise admitted the allegations in the People’s statement filed pursuant to CPL 400.16 (2) and 400.15 (2).
The defendant’s claim is without merit, since assault in the second degree is a violent felony offense (see, Penal Law § 70.02 [1] [c]). Thus, the defendant was properly sentenced as a persistent violent felony offender (see, CPL 400.16 [2]; 400.15 [2], [3], [4], [5]).
The defendant’s remaining contentions are unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636), or without merit. Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.